Citation Nr: 9933634	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  96-46 405	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2.  Entitlement to a compensable evaluation for the residuals 
of fracture of the right little finger.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
January 1992.

In a rating decision of October 1995, the Regional Office 
(RO) granted service connection (and a noncompensable 
evaluation) for the residuals of fracture of the right 
(major) little finger, effective from May 31, 1995.  The 
veteran voiced his disagreement with the assignment of a 
noncompensable evaluation for the aforesaid service-connected 
residuals, and the current appeal ensued.

The Board of Veterans' Appeals (Board) notes that, in a 
decision of December 1996, an RO Hearing Officer granted 
service connection (and a noncompensable evaluation) for 
defective hearing in the left ear, effective from May 31, 
1995.  The veteran voiced no disagreement with that decision, 
but indicated his desire to continue his appeal as to the 
issue of service connection for defective hearing in the 
right ear.  


FINDINGS OF FACT

1.  Chronic defective hearing in the right ear is shown to 
have been present during the veteran's period of active 
military service. 

2.  The veteran's service-connected residuals of fracture of 
the right (major) little finger are presently characterized 
by a limitation of motion of the right little finger, 
productive of a functional loss, accompanied by pain.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing in the right ear was incurred 
in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.102 (1998).  

2.  A compensable (10%) evaluation for the service-connected 
residuals of fracture of the right (major) little finger is 
warranted.  38 U.S.C.A.§ 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, and Part 4, Code 5227 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a service entrance examination in July 1982, 
the veteran gave no history of ear trouble or hearing loss.  
An audiometric examination conducted at that time showed pure 
tone air conduction threshold levels, in decibels, for the 
right ear as follows:


Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
5
5
5
10
20
15

No pertinent diagnosis was noted.  

On service audiometric examination in December 1982, pure 
tone air conduction threshold levels, in decibels, for the 
right ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
8,000
Right 
ear
5
5
0
25
20
25
10

The speech reception threshold in the veteran's right ear was 
10 decibels, with speech discrimination ability of 
100 percent.  No pertinent diagnosis was noted.  

On service audiometric examination in February 1983, pure 
tone air conduction threshold levels, in decibels, for the 
right ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
5
5
0
25
20
25

Noted at the time of examination was that the veteran should 
utilize "double" (hearing) protection on the flight line.

A service audiometric examination conducted in September 1984 
revealed pure tone air conduction threshold levels, in 
decibels, for the right ear as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
5
0
0
20
30
40

On service audiometric examination in April 1985, pure tone 
air conduction threshold levels, in decibels, in the right 
ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
10
0
0
20
35
15

During the course of a service physical examination in 
January 1987, the veteran gave a history of left high 
frequency hearing loss.  An audiometric examination conducted 
at that time showed pure tone air conduction threshold 
levels, in decibels, for the right ear as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
15
10
0
0
30
15

No pertinent diagnosis was noted.

On service audiometric examination in May 1988, pure tone air 
conduction threshold levels, in decibels, for the right ear 
were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
0
-5
-5
30
20
20

On audiometric examination conducted as part of a 
reenlistment physical examination in January 1989, pure tone 
air conduction threshold levels, in decibels, for the right 
ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
0
-5
-5
30
20
20

No pertinent diagnosis was noted.  

On service audiometric examination in October 1991, pure tone 
air conduction threshold levels, in decibels, for the right 
ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
0
0
0
30
30
30

On service audiometric examination on November 1, 1991, pure 
tone air conduction threshold levels, in decibels, for the 
right ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
0
0
0
30
30
30

On service audiometric examination on November 6, 1991, pure 
tone air conduction threshold levels, in decibels, for the 
right ear were as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
0
0
0
25
30
30

On Department of Veterans Affairs (VA) orthopedic examination 
in June 1995, the veteran gave a history of an inservice 
(1989) fracture of the fifth finger of his right hand, which 
was treated by open reduction and internal fixation, and the 
placement of three screws.  According to the veteran, this 
procedure involved the proximal phalanx of the 
interphalangeal joint.  Currently, the veteran complained of 
pain in his right little finger, especially in cold weather.  
Additionally noted were problems with a limited range of 
motion.  Physical examination of the veteran's right little 
finger showed a loss of 45 degrees of full extension, with a 
loss of 10 degrees of flexion when compared with the opposite 
side.  The veteran was able to touch fully the palmar crease, 
and showed about a 15 percent decrease in grip strength.  At 
the time of examination, the veteran's touch and sensation in 
the digit in question was within normal limits.

Following examination, the orthopedic examiner commented 
that, while the veteran's fracture appeared to have healed, 
there was an irregularity of the joint.  The veteran lacked 
45 degrees of motion, or, basically half of the normal range 
of motion.  He further exhibited a decreased grip, though 
with normal flexion.  According to the examiner, the 
veteran's finger problem consisted of "mainly (a) loss of 
motion," though he did experience pain, particularly in cold 
weather.  Further noted was that the veteran showed a 
"definite limitation of motion of the (right little) 
finger."

On VA audiometric examination in July 1995, the veteran gave 
a history of hearing loss prior to service, which, since that 
time, had "progressed."  He further noted that, while in 
service, he had worked on aircraft on a flight deck, during 
the course of which he was exposed to "high intensity noise."

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, for the veteran's right ear as 
follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
10
5
5
40
40

Speech discrimination ability in the veteran's right ear was 
100 percent.  The pertinent diagnosis was bilateral 
sensorineural hearing loss.  

On VA ear, nose and throat examination in July 1995, the 
veteran gave a history of hearing loss "for the last 10 
years."  The pertinent diagnosis noted was bilateral 
sensorineural hearing loss.

On recent VA orthopedic examination in July 1998, the veteran 
stated that he was currently employed in apartment 
maintenance, doing work both indoors and out.  According to 
the veteran, the work in question was "physical."  At the 
time of examination, the veteran complained of an aching in 
his finger "all the time," which was aggravated by cold and 
humidity.  Additionally noted were problems with restricted 
motion and pain.  

On physical examination, the veteran's right small finger was 
kept in the flexed position.  There was a scar along the 
extensor aspect of the right small finger from the distal 
interphalangeal to the metacarpophalangeal joint.  
Neurovascular status was described as "intact."  Range of 
motion of the distal interphalangeal joint of the right small 
finger showed a lack of 16 degrees of full extension, and 
flexion to 65 degrees.  The proximal interphalangeal joint of 
the right small finger lacked 58 degrees of full extension, 
though with flexion to 100 degrees.  The metacarpophalangeal 
joint showed dorsiflexion from 10 to 15 degrees, with flexion 
to 80 degrees.  At the time of evaluation, the veteran was 
able to make a full fist.  Sensation was within normal 
limits, and the veteran displayed a "good grip."  
Radiographic studies of the veteran's right small finger 
showed an anatomical position of the proximal phalanx, which 
had three miniscrews in it.  The pertinent diagnosis was 
status post open reduction and internal fixation for 
displaced fracture of the right small finger, in an anatomic 
position with residual contractures.  

Analysis

As to the issue of service connection for defective hearing 
in the right ear, the Board is of the opinion that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran in this case essentially argues that, while he 
did in fact suffer from some hearing loss in the right ear 
prior to service, that hearing loss underwent an increase in 
severity during his period of active military service.  In 
that regard, a review of service medical records discloses 
that, on a number of occasions prior to service, 
specifically, in December 1982, February 1983, and September 
1984, there was present a clinically identifiable hearing 
loss in the veteran's right ear.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, on only one of those 
occasions (February 1983) was there present a hearing loss 
(25 decibels) at 3,000 hertz.  On subsequent audiometric 
examination in September 1984, just prior to his entry upon 
active duty, the veteran's pure tone hearing at the frequency 
in question (3,000 hertz) had improved to 20 decibels, 
indicative of the presence of normal hearing at that 
frequency.  This is of particular significance given that, on 
service audiometric examination in May 1988, and on 
subsequent audiometric examinations in January 1989, and 
October and November 1991, the veteran exhibited a 30-decibel 
threshold at 3,000 Hertz, as well as at various other higher 
frequencies.  

The Board observes that, on VA audiometric examination in 
July 1995, there was present a 40-decibel pure tone threshold 
at both 3,000 and 4,000 Hertz in the veteran's right ear.  
Pursuant to applicable law and regulation, this represents 
the presence of "hearing loss disability" in the veteran's 
right ear.  See 38 C.F.R. § 3.385 (1998).  Under such 
circumstances, the Board is of the opinion that such hearing 
loss as was (and is) present at 3,000 hertz in the veteran's 
right ear was, in fact, incurred during his period of active 
military service, most likely as the result of exposure to 
noise at hazardous levels.  Accordingly, a grant of service 
connection for defective hearing in the right ear is in 
order.  38 C.F.R. § 3.102 (1998).

Turning to the issue of a compensable evaluation for the 
service-connected residuals of fracture of the right (major) 
little finger, the Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Finally, it is the intent of the Schedule for Rating 
Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (1998).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, service connection is in effect for the 
residuals of fracture of the right (major) little finger, 
apparently the result of an inservice injury.  Service 
connection and an initial noncompensable evaluation for the 
veteran's right little finger disability was made effective 
May 31, 1995, the date of receipt of the veteran's claim.  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, on VA orthopedic examination in June 
1995, there was noted a loss of 45 degrees, or "basically 
half" of the veteran's right little finger motion.  
Additionally noted was decreased grip strength, and pain, 
particularly in cold weather.

On more recent VA orthopedic examination in January 1998, the 
veteran once again complained of a constant ache in his right 
little finger, which was aggravated by cold and humidity.  
Additionally noted was the presence of residual contractures, 
and that the veteran's right little finger was held in a 
flexed position.

The Board notes that, in order to warrant a compensable 
evaluation for the veteran's service-connected residuals of 
fracture of the right (major) little finger, there would need 
to be demonstrated the presence of ankylosis (either 
favorable or unfavorable) of that finger.  38 C.F.R. Part 4, 
Code 5227 (1998).  While it is true that, at no time has the 
veteran been found to suffer from ankylosis of his right 
little finger, he has rather consistently exhibited not only 
some degree of functional loss due to pain, but also a 
limitation of right little finger motion.  Under such 
circumstances, the Board is of the opinion that a compensable 
(10%) evaluation for the veteran's service-connected 
residuals of fracture of the right (major) little finger is 
in order.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  


ORDER

Service connection for defective hearing in the right ear is 
granted.  

An increased (10%) evaluation for the residuals of fracture 
of the right (major) little finger is granted, subject to 
those regulations governing the award of monetary benefits.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

